Citation Nr: 1601531	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-35 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.  He died in June 2008 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  At such time, the appellant submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  The appellant also submitted additional evidence later in November 2015 without a waiver of AOJ consideration.  However, as this matter is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the appellant in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the delay, the claim must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The appellant has made various arguments, to include in sworn testimony to the undersigned, in support of her claim that service connection is warranted for the cause of the Vetean's death.  His death certificate lists the cause of death as cardiopulmonary arrest due to or as a consequence of malignant melanoma with metastases to the brain, lungs, and liver.  

The appellant asserts that the cancer that caused the Veteran's death is the result of exposure to herbicides during his Vietnam service and/or exposure to the sun during such service.  In this regard, the Veteran's DD 214 reflects nine months and twenty days of foreign service and the award of the Vietnam Service Medal with one Bronze Star.  Such also reveals that his last duty assignment was to the U.S.S. Mt. McKinley.  In this regard, VA has determined that the U.S.S. Mt. McKinley operated on the Mekong and Saigon River Deltas during March 14-15, 1967; however, such pre-dates the Veteran's entrance to service in March 1969.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.b.

At the November 2015 hearing, and in a statement received from the appellant's representative in May 2015, the appellant further asserted that the Veteran served on the inland waterways of Vietnam on the U.S.S. Bexar, thereby warranting the application of the presumptive provisions with respect to diseases associated with exposure to certain herbicide agents (to include Agent Orange) used in support of military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  The U.S.S. Bexar is a vessel VA has determined operated on Vietnam's inland waterways.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.b.  As such, service aboard this vessel would warrant the presumption that the Veteran was exposed to herbicides in service.  

While the Veteran does not appear to have had one the diseases presumptively associated with herbicide exposure listed at 38 C.F.R. § 3.309(e) (2015), service connection may also be granted for a disease claimed as due to herbicide exposure on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Review of the record, however, which does not contain the service personnel records (SPRs), does not reflect any official service department corroboration that the Veteran served on the U.S.S. Bexar, or that he otherwise served in the Republic of Vietnam.  As such, the AOJ will be directed below to obtain the SPRs. 

Another assertion by the appellant is that the Veteran's death was the result of sarcoidosis (a July 2004 private clinical record indicates pathologic reports reflected sarcoidosis) and/or a related lung disability caused by exposure to asbestos during service.  In this regard, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual.  See M21-1, IV.ii.1.I.3.

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  In this regard, the M21-1 indicates that common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Such further indicates that inhalation of asbestos fibers can produce fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system except the prostate. 

In this case, the Board finds that a remand is necessary to adequately develop the record with respect to whether the Veteran had pre-service and/or post-service evidence of occupational or other asbestos exposure.  The appellant should also be given the opportunity to provide more information as to the Veteran's claimed in-service asbestos exposure.  After obtaining any additional information regarding the Veteran's pre-, in-, and post-service asbestos exposure and in light of the M21-1's guidance, the AOJ should attempt to verify the Veteran's in-service asbestos exposure by contacting any appropriate source so as to determine whether the alleged exposure is consistent with his service in the United States Navy from March 1969 to April 1970.  

In light of the evidence of record and the assertions of the appellant, the AOJ will be requested to obtain a medical opinion as to the etiologic relationship between the  Veteran's death and a disease which may be attributed to service that addresses the specific contentions of the appellant.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Finally, the Board notes that July 2008 notification letter to the appellant is not in accord with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper notice pursuant to Hupp, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SPRs.  All reasonable attempts should be made to obtain these records, and if such  cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   Send the appellant and her representative a letter that:

(a) Provides notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement confirming that service connection had not been established for any disability prior to his death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The notice must also provide the appellant with information concerning the effective date that could be assigned should service connection for the cause of death be granted pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

(b) Requests that the appellant provide a complete history of the Veteran's pre-service and post-service occupational or other asbestos exposure.  Request also that she provide additional details as to the Veteran's claimed asbestos exposure during service.
 
3.  After receiving the SPRs and additional information from the appellant as to the claimed asbestos exposure during service, or a sufficient time period has passed without a response, attempt to verify the Veteran's in-service asbestos exposure by contacting any appropriate source so as to determine whether the alleged exposure is consistent with his service in the United States Navy from March 1969 to April 1970.  All efforts to obtain the requested information should be documented in the claims file.

4.  Refer the file to a VA medical professional for an opinion-consistent with the results of the development requested above as to whether the Veteran served aboard the U.S.S Bexar or there is otherwise documenting that the Veteran served in Vietnam (thus warranting the presumption that the Veteran was exposed to herbicides) or exposure to asbestos in service is verified-as to whether it is at least as likely as not that the Veteran's death was related to a disease which may be attributed to service.  In offering the opinion, the examiner should consider the appellant's assertions linking the Veteran's death to exposure to herbicides and/or asbestos during service, as well as her assertion that the Veteran's melanoma was the result of exposure to the sun during service.  A complete rationale for all opinions expressed should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the r matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


